Exhibit 10.60

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), made on this 26
day of October, 2007, by and between AVI BioPharma, Inc. an Oregon corporation,
with its principal office at 1 SW Columbia Street, Suite 1105, Portland, OR 
97258 (“Company”), and Alan P. Timmins (“Employee”).

 

RECITALS:

 

A.            Employee has been a valued employee of the Company since
September 1992 and currently serves in the capacities of President and Chief
Operating Officer.

 

B.            The terms of Employee’s employment with the Company have been as
set forth in an Employment Contract entered into by and between Employee and
Company in September 1992 and modified  in November 1996 (“Prior Agreements”).

 

C.            The Company desires to continue Employee’s employment with the
Company as President and Chief Operating Officer under the terms stated in this
Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
sufficiency of which the parties acknowledge, the parties hereby agree as
follows:

 

1.             Employment Term.  The term of employment (“Term”) shall commence
on the date written above and shall continue until terminated in accordance with
Section 12.

 

2.             Duties.  Employee shall be responsible to perform such duties as
assigned to him from time to time by the Board of Directors of the Company
(“Board”). Employee shall be employed by the Company and shall devote his best
efforts to the service of the Company throughout the Term. Employee shall devote
at least forty (40) hours per week to the affairs of the Company. Employee and
Company acknowledge and agree that (i) Employee may hold certain offices within
certain entities as set forth on Exhibit A to this Agreement,  (ii) Employee’s
devotion of reasonable amounts of time in such capacities, so long as it does
not interfere with his performance of services hereunder, shall not conflict
with the terms of this Agreement, and (iii) Exhibit A may be amended from time
to time by agreement of the parties.

 

3.             Compensation.  During the Term the Company shall compensate
Employee at an initial annual salary of $310,000, payable in accordance with
Company’s payroll practices in effect from time to time, and less amounts
required to be withheld under

 

--------------------------------------------------------------------------------


 

applicable law and requested to be withheld by Employee. Employee’s annual
salary shall be subject to review on an annual basis. The Company may but shall
not be required to pay bonus compensation to Employee. Except as otherwise
provided in this Agreement, the base salary shall be prorated for any period of
service less than a full month.

 

4.             Expenses.  The Company will reimburse Employee for all expenses
reasonably incurred by him in discharging his duties for the Company,
conditioned upon Employee’s submission of written documentation in support of
claimed reimbursement of such expenses, and consistent with the Company’s
expense reimbursement policies in effect from time to time.

 

5.             Benefits.  Subject to eligibility requirements, Employee shall be
entitled to participate in such benefits plans and programs as adopted by the
Company from time to time.

 

6.             Confidentiality.

 

(a)           In the course of his employment with the Company, it is
anticipated that Employee may acquire knowledge (both orally and in writing)
regarding confidential affairs of the Company and confidential or proprietary
information including: (i) matters of a technical nature, such as know-how,
inventions, processes, products, designs, chemicals, compounds, materials,
drawings, concepts, formulas, trade secrets, secret processes or machines,
inventions or research projects; (ii)matters of a business nature, such as
information about costs, profits and pricing policies; (iii)  markets, sales,
suppliers, customers, plans for future development, plans for future products,
marketing plans or strategies; and (iv) other information of a similar nature
which is not generally disclosed by the Company to the public, referred to
collectively hereafter as “Confidential Information.” “Confidential Information”
shall not include information generally available to the public. Employee agrees
that during the term of this Agreement and thereafter, he (1) will keep secret
and retain in the strictest confidence all Confidential Information, (2) not
disclose Confidential Information to anyone except employees of the Company
authorized to receive it and third parties to whom such disclosure is
specifically authorized, and (3) not use any Confidential Information for any
purpose other than performance of services under this Agreement without prior
written permission from the Company.

 

(b)           If Employee is served with any subpoena or other compulsory
judicial or administrative process calling for production or disclosure of
Confidential Information or if Employee is otherwise required by law or
regulation to disclose Confidential Information, Employee will immediately, and
prior to production or disclosure, notify the Company and provide it with such
information as may be necessary in order that the Company may take such action
as it deems necessary to protect its interest.

 

(c)           The provisions of this Section 6 shall survive termination of this
Agreement.

 

--------------------------------------------------------------------------------


 

7.             Non-competition.

 

(a)           Employee agrees that for a two-year period from the effective date
of the termination of Employee’s employment with the Company, Employee shall not
directly or indirectly engage in or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in any activity customarily
associated with the Company’s ordinary course of business at the time of such
termination anywhere in the world; provided, however,  that this provision shall
not prohibit Employee from owning up to five percent (5%) of any class of
outstanding bonds, preferred stock or shares of common stock of any such entity.

 

(b)           For a period of two (2) years following termination of employment
with the Company for any reason, except with the express written consent of the
Company, Employee agrees to refrain from directly or indirectly recruiting,
hiring or assisting anyone else to hire, or otherwise counseling to discontinue
employment with the Company, any person then employed by the Company or its
subsidiaries or affiliates.

 

(c)           In the event that the provisions of this Section 7 should ever be
deemed to exceed the duration or geographic limitations or scope permitted by
applicable law, then such provisions shall be reformed to the maximum time or
geographic limitations or scope, as the case may be, permitted by applicable
laws.

 

(d)           The provisions of this Section 7 shall survive termination of this
Agreement and the term of employment.

 

8.             Covered Work.

 

(a)           All rights, title and interest to any Covered Work that Employee
makes or conceives (whether alone or with others) while employed by the Company,
belong to the Company. This Agreement operates as an actual assignment of all
rights in Covered Work to the Company. “Covered Work” means products and
Inventions that relate to the actual or anticipated business of the Company or
any of its subsidiaries or affiliates, or that result from or are suggested by a
task assigned to Employee or work performed by Employee on behalf of the Company
or any of its subsidiaries or affiliates, or that were developed in whole or in
part on the Company time or using the Company’s equipment, supplies or
facilities. “Inventions” mean ideas, improvements, designs, computer software,
technologies, techniques, processes, products, chemicals, compounds, materials,
concepts, drawings, authored works or discoveries, whether or not patentable or
copyrightable, as well as other newly discovered or newly applied information or
concepts. Attached hereto as Exhibit B is a description of any product or
Invention in which Employee had or has any right, title or interest, which is
not included within the definition of “Covered Work.”

 

--------------------------------------------------------------------------------


 

(b)           Employee shall promptly reveal all information relating to Covered
Work and Confidential Information to an appropriate officer of the Company and
shall cooperate with the Company, and execute such documents as may be
necessary, in the event that the Company desires to seek copyright, patent or
trademark protection thereafter relating to same.

 

(c)           In the event that the Company requests that Employee assist in
efforts to defend any legal claims to patents or other right, the Company agrees
to reimburse Employee for an reasonable expenses Employee may incur in
connection with such assistance. This obligation to reimburse shall survive
termination of this Agreement and the term of employment.

 

(d)           The provisions of this Section 8 shall survive termination of this
Agreement and the term of employment.

 

9.             Return of Inventions, Products and Documents.  Employee
acknowledges and agrees that all Inventions, all products of the Company and all
originals and copies of records, reports, documents, lists, drawings, memoranda,
notes, proposals, contracts and other documentation related to the business of
the Company or containing any information described in this Section 9  shall be
the sole and exclusive property of the Company and shall be returned to the
Company immediately upon termination of Employee’s employment with the Company
or upon the written request of the Company.

 

10.          Injunction.  Employee agrees that it would be difficult to measure
damages to the Company from any breach by Employee of Sections 6, 7, 8 and/or 9
of this Agreement, and that monetary damages would be an inadequate remedy for
any such breach. Accordingly, Employee agrees that if Employee shall breach
Sections 6, 7, 8 and/or 9 of this Agreement, the Company shall be entitled, in
addition to all other remedies it may have at law or in equity, to an injunction
or other appropriate orders to restrain any such breach without showing or
proving any actual damage sustained by the Company.

 

11.          Obligations to Others.  Except for items fully disclosed in writing
to the Company, Employee represents and warrants to the Company that
(i) Employee’s employment by the Company does not violate any agreement with any
prior employer or other person or entity, and (ii) Employee is not subject to
any existing confidentiality or non-competition agreement or obligation, or any
agreement relating to the assignment of Inventions except as has been fully
disclosed in writing to the Company.

 

12.          Termination.

 

(a)           Employee may voluntarily terminate his employment with the Company
upon giving the Company sixty (60) days written notice.

 

(b)           The Company may terminate Employee’s employment without Cause (as
defined below) upon giving Employee thirty (30) days written notice of
termination.

 

--------------------------------------------------------------------------------


 

(c)           Employee’s employment with the Company shall terminate upon the
occurrence of any one of the following:

 

(i)            Employee’s death;

 

(ii)           The effective date of a notice sent to Employee stating the
Board’s determination made in good faith and after consultation with a qualified
physician selected by the Board, that Employee is incapable of performing his
duties under this Agreement, with or without reasonable accommodation, because
of a physical or mental incapacity that has prevented Employee from performing
such full-time duties for a period of ninety (90) consecutive calendar days and
the determination that such incapacity is likely to continue for at least
another ninety (90) days; and

 

(iii)          The effective date of a notice sent to Employee terminating
Employee’s employment for Cause.

 

(d)           “Cause” means the occurrence of one or more of the following
events:

 

(i)            Employee’s willful and repeated failure or refusal to comply in
any material respect with the reasonable lawful policies, standards or
regulations from time to time established by the Company, or to perform his
duties in accordance with this Agreement after notice to Employee of such
failure; and

 

(ii)           Employee engages in criminal conduct or engages in conduct with
respect to the Company that is dishonest, fraudulent or materially detrimental
to the reputation, character or standing of the Company.

 

13.          Termination Compensation.

 

(a)           Upon Employee’s voluntary termination of employment (other than
voluntary termination with Good Reason  (as defined below), or termination of
Employee’s employment for Cause) the Company shall pay to Employee all
compensation due to the date of termination, but shall have no further
obligation to Employee hereunder in respect of any period following termination.

 

(b)           Upon the death of Employee, the Company shall pay to Employee’s
estate or such other party who shall be legally entitled thereto, all
compensation due at the date of death, and an additional amount equal to
compensation at the rate set forth in this Agreement or then current annual
salary rate, whichever is greater, from the date of death to the final day of
the month following the month in which the death occurs.

 

--------------------------------------------------------------------------------


 

(c)           Upon termination of Employee’s employment by the Company other
than for Cause, or upon Employee’s voluntary termination of employment for Good
Reason  the Company shall (1) pay to Employee $630,000,without interest, payable
as follows: 1/3 paid on the  effective date of termination with the balance to
be paid in equal installments over the 12 months following such effective date
in accordance with the  Company’s standard payroll procedures; (2) all
outstanding options granted to Employee pursuant to the Company’s 1992 Stock
Incentive Plan, or successor plan, which vest with the passage of time (and are
not performance related) shall be immediately fully vested and (3) the exercise
period of all such options shall be extended to the earlier of their original
expiration date or  eighteen (18) months from the date of termination.

 

(d)           Amounts payable under this Section shall be net of amounts
required to be withheld under applicable law and amounts requested to be
withheld by Employee.

 

(e)           As used herein, “Good Reason” shall mean the termination by
Employee upon the occurrence of any of the following events:

 

(i)            The assignment of a different title or change that results in a
material reduction in Employees duties or responsibilities;

 

(ii)           A reduction by the Company in Employee’s Base Salary, other than
a salary reduction that is part of a general salary reduction affecting
employees generally and provided the reduction is not greater, percentage-wise,
than the reduction affecting other employees generally or failure to provide an
annual increase in Base Salary commensurate with other Executives; provided,
however, in determining whether to provide an annual increase in Base Salary
commensurate with an annual increase provided to other Executives, the Company
may take into account factors such as market levels of compensation, Employee’s
overall performance, and other factors reasonably considered by the Company’s
compensation committee and/or Board of Directors, so long as such determination
is not made in bad faith with the intent to discriminate against Employee;

 

(iii)          Failure to pay Employee a Bonus that is commensurate to any Bonus
paid other Executives; provided, however, in determining whether any such Bonus
paid to Employee is commensurate with any Bonus paid to other Executives, the
Company may take into account factors such as market levels of compensation,
Bonuses paid in recognition of outstanding performance, hiring incentives and
other factors reasonably considered by the Company’s compensation committee
and/or Board of Directors, so long as any such determination is not made in bad
faith with the intent to discriminate against Employee;

 

(iv)          Relocation of Employee’s principal place of business of greater
than 30 miles from the Employee’s principal place of business or

 

--------------------------------------------------------------------------------


 

Employee is required to spend more than 50% of his professional time at the
Company’s facilities in Corvallis, Oregon; or

 

(v)           A significant reduction by the Company in total benefits available
to Employee under cash incentive, stock incentive, or other employee benefit
plans or the failure to pay benefits commensurate with other Executives;
provided, however, in determining whether to pay benefits commensurate with
benefits provided to other Executives, the Company may take into account factors
such as benefits reasonably available to other Executives, Employee’s overall
performance, other compensation paid or payable to Employee, and other factors
reasonably considered by the  Company’s compensation committee and/or Board of
Directors, so long as such determination is not made in bad faith with the
intent to discriminate against Employee.

 

As a condition of payment of the amounts set forth in this Section 13, if
requested by Company Employee agrees to enter into a Separation and Release
Agreement substantially in the form attached hereto as Exhibit C.

 

14.          Notice.  Unless otherwise provided herein, any notice, request,
certificate or instrument required or permitted under this Agreement shall be in
writing and shall be deemed “given” upon personal delivery to the party to be
notified or three business days after deposit with the United States Service, by
registered or certified mail, addressed to the party to receive notice at the
address set forth above, postage prepaid. Either party may change its address by
notice to the other party given in the manner set forth in this Section.

 

15.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and contains all the agreements between them with respect to
the subject matter hereof. It also supersedes any and all other agreements or
contracts, either oral or written, between the parties with respect to the
subject matter hereof;  provided, however, in the event any of Sections 6, 7, 8,
9, or 10 of this Agreement is found enforceable in any way, then the comparable
section found in the November 1996 Prior Agreement shall be deemed to be in full
force and effect.

 

16.          Modification.  Except as otherwise specifically provided, the terms
and conditions of this Agreement may be amended at any time by mutual agreement
of the parties, provided that before any amendment shall be valid or effective,
it shall have been reduced to writing and signed by an authorized representative
of the Company and Employee.

 

17.          No Waiver.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations, shall

 

--------------------------------------------------------------------------------


 

not be a waiver by such party of its right to exercise any such or other right,
power or remedy or to demand compliance.

 

18.          Severability.  In the event that any section or provision of this
Agreement shall be held to be illegal or unenforceable, such section or
provision shall be severed from this Agreement and the entire Agreement shall
not fail as a result, but shall otherwise remain in full force and effect.

 

19.          Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding upon
Employee, his administrators, executors, legatees, and heirs. In that this
Agreement is a personal services contract, it shall not be assigned by Employee.

 

20.          Dispute Resolution.  Except as otherwise provided in Section 10,
the Company and Employee agree that any dispute between Employee and the Company
or its officers, directors, employees, or agents in their individual or Company
capacity of this Agreement, shall be submitted to a mediator for nonbinding,
confidential mediation. If the matter cannot be resolved with the aid of the
mediator, the Company and Employee mutually agree to arbitration of the dispute.
The arbitration shall be in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) before an
arbitrator who is licensed to practice law in the State of Oregon. The
arbitration shall take place in or near Portland, Oregon. Employee and the
Company will share the cost of the arbitration equally, but each will bear their
own costs and legal fees associated with the arbitration. However, if any party
prevails on a statutory claim, which affords the prevailing party attorneys’
fees, or if there is a written agreement providing for attorneys’ fees, the
arbitrator may award reasonable attorneys’ fees.

 

The Company and Employee agree that the procedures outlined in this provision
are the exclusive method of dispute resolution.

 

21.          Attorneys’ Fees.  In the event suit or action is instituted
pursuant to Section 10 of this Agreement, the prevailing party in such
proceeding, including any appeals thereon, shall be awarded reasonable
attorneys’ fees and costs.

 

22.          Applicable Law.  This Agreement shall be construed and enforced
under and in accordance with the laws of the State of Oregon.

 

23.          Counterparts.  This Agreement may be signed in two counterparts,
each of which shall be deemed an original and both of which shall together
constitute one agreement.

 

IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be signed
by its duly authorized representative, and Employee has hereunder set his name
as of the date of this Agreement.

 

--------------------------------------------------------------------------------


 

 

COMPANY:

AVI BioPharma, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ K. Michael Forrest  10/26/07

 

 

 

K. Michael Forrest, Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

/s/ Alan P. Timmins  10/26/07

 

 

 

 

 

 

 

Alan P. Timmins

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Offices Held

 

President and Chief Operating Officer of AVI BioPharma, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Inventions Excluded from Covered Works

 

--------------------------------------------------------------------------------


 

Exhibit C

Form of Separation and Release Agreement

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between [Name of
Employee] D (“Employee”) and AVI BioPharma, Inc. (“Employer”), and is effective
eight (8) days after Employee signs this Agreement (“Effective Date”).

 

The parties agree as follows:

 

1.                                       Resignation. Employee resigned his
position as Employer’s [Title] effective [effective date of termination] (the
“Resignation Date”).  Employee has been paid his salary and other compensation
through the Resignation Date, less all lawful or required deductions.

 

2.                                       Consideration.   In consideration of
Employee’s agreements hereunder, Employer shall pay to Employee the amounts set
forth and described in that certain Amended and Restated Employment Agreement
dated effective the      day of October, 2007.

 

3.                                       Return of Company Property. Employee
represents that he has returned all Employer property in his possession or under
his control, including but not limited to keys, credit cards, files, laptop
computer and any and all Company documents.

 

4.                                       Confidentiality. The parties will use
reasonable efforts to keep the terms of this Agreement confidential.  Employee
may disclose the terms of this Agreement to his immediate family.  Employer may
disclose the terms of this Agreement to its officers and managers.  Either party
may disclose the terms of this Agreement to their respective attorneys,
accountants, financial advisers, auditors, or similar advisors, or in response
to government requests.  Third persons informed of the terms of this Agreement
shall in turn be advised of this confidentiality provision and requested to
maintain such confidentiality.

 

5.                                       Release.

 

5.1                                 In exchange for the consideration paid to
Employee as set forth in this Agreement, Employee forever releases and
discharges Employer, any of Employer-sponsored employee benefit plans in which
Employee participates, or was participating in, (collectively the “Plans”) and
all of their respective officers, members, managers, partners, directors,
trustees, agents, employees, and all of their successors and assigns
(collectively “Releasees”) from any and all claims, actions, causes of action,
rights, or damages, including costs and attorneys’ fees (collectively “Claims”)
which Employee may have arising out of his employment (including Claims that may
arise out of Employee’s employment agreement), on behalf of himself, known,
unknown, or later discovered which arose prior to the date Employee signs this
Agreement.  This release includes but is not limited to, any Claims under any
local, state, or federal laws prohibiting discrimination in employment,
including without limitation the Civil Rights Acts, or the

 

--------------------------------------------------------------------------------


 

Oregon State Law Against Discrimination, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, or Claims under the Employee
Retirement Income Security Act, or Claims alleging any legal restriction on
Employer’s right to terminate its employees, any Claims Employee has relating to
his rights to or against any of the Plans, or personal injury Claims, including
without limitation wrongful discharge, breach of contract, defamation, tortious
interference with business expectancy, constructive discharge, or infliction of
emotional distress.  Employee represents that he has not filed any Claim against
Employer or its Releasees, he has no knowledge of any facts that would support
any Claim by Employee against Employer or by a third party against Employer, and
that he will file a Claim at any time in the future concerning Claims released
in this Agreement; provided, however, that this will not limit Employee from
filing a Claim to enforce the terms of this Agreement.

 

5.2                                 In consideration of the promises of Employee
as set forth herein, Employer does hereby, and for its successors and assigns,
release, acquit and forever discharge Employee from any and all actions, causes
of action, obligations, costs, expenses, damages, losses, claims, liabilities,
suits, debts, and demands (including attorneys’ fees and costs actually
incurred), of whatever character in law or in equity known or unknown, suspected
or unsuspected, from the beginning of time to the date of execution hereof.

 

6.                                       Non-disparagement. Employee and
Employer each agree not to make disparaging statements about each other, except
in the case of Employer statements that are required under applicable federal or
state securities laws or applicable rules and regulations of any exchange on
which Employer’s stock is traded.

 

7.                                       Consideration and Revocation Periods.
Employee understands and acknowledges the significance and consequences of this
Agreement, that it is voluntary, that it has not been given as a result of any
coercion, and expressly confirms that it is to be given full force and effect
according to all of its terms, including those relating to unknown Claims. 
Employee was hereby advised of his right to seek the advice of an attorney prior
to signing this Agreement.  Employee acknowledges that he has signed this
Agreement only after full reflection and analysis. Although he is free to sign
this Agreement before then, Employee acknowledges he was given at least 21 days
after receipt of this document in which to consider it (the “Consideration
Period”).  If Employee executes this Agreement prior to the end of the
Consideration Period, Employee hereby waives any rights associated therewith.
Employee may revoke this Agreement seven (7) days after signing it and forfeit
all benefits described in Section 2 of this Agreement. Employee and Employer
agree that any changes made to this Agreement during the Consideration Period as
a result of negotiations between the parties do not restart the running of the
Consideration Period.

 

8.                                       No Liability. This Agreement shall not
be construed as an admission by either party that it acted wrongfully with
respect to the other.

 

9.                                         Severability. If any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions will nevertheless continue to be valid and enforceable.

 

--------------------------------------------------------------------------------


 

10.           Entire Agreement. This Agreement represents and contains the
entire understanding between the parties in connection with its subject matter. 
All other prior written or oral agreements or understandings are merged into and
superseded by this Agreement.  Employee acknowledges that in signing this
Agreement, he has not relied upon any representation or statement not set forth
in this Agreement made by Employer or any of its representatives.

 

11.           Attorney Fees. If any suit or action is filed by either party to
enforce this Agreement or otherwise with respect to the subject matter hereof,
the prevailing party shall be entitled to recover reasonable attorney fees
incurred in preparation or in prosecution or defense of such suit or action as
fixed by the trial court, and if any appeal is taken from the decision of the
trial court, reasonable attorney fees as fixed by the appellate court.

 

12.           Choice of Law. This Agreement is made and shall be construed and
performed under the laws of the State of Oregon.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

 

DATED this      day of       , 200X.

DATED this     day of       , 200X.

 

 

 

 

AVI BioPharma, Inc

 

 

 

By:

 

 

 

Name:

[Name of Employee]

Title:

 

 

 

--------------------------------------------------------------------------------